Citation Nr: 0327974	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  03-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left shoulder with limitation of motion and history of 
recurrent dislocation, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for a 
disability rating in excess of 20 percent for his service-
connected left shoulder disorder.  The veteran filed a timely 
appeal to this adverse determination.

The veteran testified at a Board hearing held via 
videoconference in May 2003 before Steven L. Cohn, who is the 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's traumatic arthritis of the left shoulder 
with limitation of motion and history of recurrent 
dislocation is manifested by frequent recurrent dislocation 
of the humerus at the scapulohumeral joint.

3.  The veteran has a post-operative scar over the left 
shoulder which is tender and painful on objective 
demonstration.






CONCLUSIONS OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for traumatic arthritis of the left shoulder with 
limitation of motion and history of recurrent dislocation 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5010-5201, 5202 (2002).

The schedular criteria for a 10 percent rating for a scar of 
the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40 (2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (as in effect both prior to and on and after August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that Section 3A of the VCAA (covering the 
duty to notify and duty to assist provisions of the VCAA) was 
not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000), 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application and to the 
extent they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed 
his claim for VA benefits in this case after that date, in 
January 2002.  Thus, the Board finds that the provisions of 
the VCAA are applicable to his appeal.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
increased disability rating for a left shoulder disorder, as 
well as notice of the specific legal criteria necessary to 
substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in June 2002, in the statement of the case (SOC) issued in 
February 2003, at the time of a hearing via videoconference 
before the undersigned Veterans Law Judge in May 2003, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in February 2002, the RO advised the 
veteran of the recent enactment of the VCAA, and provided him 
with detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran further plainly shows 
through his statements and submissions of evidence that he 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit Court invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in            § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, in the instant case, as noted above, the 
veteran's claim has been pending since January 2002, and he 
has been repeatedly advised of the evidence needed to 
substantiate his claim and has responded to VA requests for 
information.  Indeed, following notice of the VCAA in the 
February 2002 letter described above, the veteran responded 
with argument in support of his claim in March 2002, stating 
that he had "no other medical evidence to submit," and 
noting that the doctors who had treated him in the past had 
all died, with their records inaccessible.  He also stated 
that all other medical evidence could be obtained from the 
Columbia, Missouri VA Medical Center, and all such records 
have since been requested and associated with the veteran's 
claims file.  He also testified at a hearing before the 
undersigned Veterans Law Judge in May 2003, at which time he 
again indicated that he "has no additional medical evidence 
to submit."  Therefore, the Board determines that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including x-rays, and several personal statements made by the 
veteran in support of his claims.  The veteran testified at a 
hearing held via videoconference before the undersigned 
Veterans Law Judge in May 2003, and a transcript of his 
testimony has been added to the claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Evidence relevant to the current level of severity of the 
veteran's left shoulder disorder includes the report of a VA 
joints examination conducted in May 2002.  At that time, the 
examiner noted that she had reviewed the veteran's claims 
file in conjunction with her examination.  The history of the 
veteran's injury was briefly recounted, including a left 
shoulder dislocation in 1958 during basic training, with 
repeated dislocations thereafter, and two surgical repair 
procedures in 1959 and 1960.  The veteran reported that he 
sought medical care after discharge for some shoulder 
problems, but that these physicians had died and their 
records could no longer be accessed.  He reported that he 
generally just took aspirin and kept working.  He stated that 
he retired in 1998 from his job in construction, and filed 
for an increased rating due to continuing problems with joint 
discomfort and decreased range of motion.

Subjectively, the veteran complained of stiffness, loss of 
motion, and aching discomfort.  He denied any locking, 
instability or giving way.  He also denied any episodes of 
heat, redness or flaring, and denied the use of any 
supportive devices or splints.  He stated that he took over-
the-counter strength Motrin three or four times per week for 
treatment of his shoulder discomfort.  He denied any 
additional shoulder surgeries since 1960 or any episodes of 
dislocation or subluxation since 1960.  

He reported that he was retired, was able to maintain an 
active lifestyle, and compensated by using his right 
extremity whenever possible.  He did report some difficulty 
removing clothing due to decreased range of shoulder motion 
with elevation in forward flexion and abduction of the 
shoulder.

On physical examination of the veteran's left shoulder, the 
examiner noted the presence of a 5.5-inch anterior surgical 
scar down to the axilla, which was tender to palpation.  
There was keloid formation, and the scar was non-fixed.  
There was no loss of muscle tissue.  Crepitus was present on 
range of motion testing.  This testing revealed forward 
flexion actively to 90 degrees (100 degrees passively), 
limited by pain.  Abduction was from zero to 100 degrees 
actively (zero to 110 degrees passively), limited by pain.  
Internal rotation was from zero to 10 degrees actively (zero 
to 15 degrees passively), limited by pain.  External rotation 
was from zero to 15 degrees actively (zero to 20 degrees 
passively), limited by pain.  Adduction was from zero to 50 
degrees.  Hand grip, biceps strength and triceps strength 
were 5/5 and equal bilaterally.  Shoulder shrug on the left 
was depressed as compared to the right, but strength and 
effort were 5/5.  Following this physical examination and 
review of x-rays, the examiner rendered a diagnosis of marked 
decrease range of motion of the left shoulder with positive 
degenerative changes, post surgical procedure times two.

In June 1997, the veteran testified at a Board hearing held 
via videoconference before the undersigned Veterans Law 
Judge.  At that time, the veteran testified as to the ways 
the pain, limited shoulder motion, and decreased endurance in 
his left shoulder joint impaired his functioning.  He also 
stated that the surgical scar over his left shoulder was 
always tender, and was actually painful when performing 
certain activities or when touched.

The veteran's left shoulder disorder has been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
DC 5010, pursuant to which the severity of traumatic 
arthritis is evaluated.  DC 5010 states that traumatic 
arthritis is to be rated as degenerative arthritis under DC 
5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  

Limitation of arm motion is evaluated under DC 5201.  As the 
medical evidence indicates that the veteran is right-hand 
dominant, the rating percentages for the minor side are for 
application.  Under DC 5201, a 20 percent rating is warranted 
when motion of the arm is limited to shoulder level, or to a 
position midway between the side and shoulder level.  A 30 
percent rating is warranted when arm motion is limited to a 
position 25 degrees from the side.  A review of the evidence 
described above reveals that at the time of the most recent 
range of motion testing, the veteran was able to actively 
abduct his left arm to 100 degrees, which is slightly in 
excess of a position at shoulder level.  As such, the 
veteran's left shoulder disorder warrants no more than a 20 
percent rating under the provisions of DC 5201, and an 
increased rating under this code is not warranted.

The Board also notes that the Court has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board 
finds that the 20 percent rating assigned under DC 5291 for 
the veteran's limited shoulder motion adequately compensates 
the veteran for this pain, since the veteran's shoulder 
motion was stated to be limited to 100 degrees of abduction 
precisely because of this pain, thus entitling him to a 20 
percent rating for limitation of motion in line with the 
shoulder.  Thus, the Board finds that consideration of these 
factors does not result in a higher disability rating.

However, the Board notes that over the years the veteran's 
disorder has been primarily manifested by - and diagnosed as 
- recurrent dislocation, for which he underwent two 
corrective surgical procedures.  Therefore, the Board has 
considered whether there are other more appropriate 
diagnostic codes that the veteran's service-connected left 
shoulder disability could be rated under that might afford 
him a higher rating.  Part of the determination relative to 
the nature and extent of a disability resulting from an 
incident of military service is examination of the question 
of whether one rating code is "more appropriate" than 
another that may have been previously employed.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (implicitly holding that the Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection) (citations 
omitted); see also Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (observing that one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology).  As set forth below, the 
Board finds that the veteran's left shoulder disorder is more 
appropriately rated under 38 C.F.R. § 4.71a, DC 5202, 
pursuant to which the severity of impairment of the humerus 
is evaluated.  

Under DC 5202, a 20 percent rating is warranted for malunion 
of the humerus with either moderate or marked deformity, 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement a the 
shoulder level only, or with frequent episodes of dislocation 
with guarding of all arm movements.  The Board observes that 
higher ratings under this code section are available only 
upon showings of fibrous union, nonunion (false flail joint), 
or loss of head of the humerus (flail shoulder), none of 
which is applicable in this case.  Therefore, the Board finds 
that a rating in excess of 20 percent under DC 5202 is not 
warranted.

In light of the arguments advanced by the veteran's 
representative at the time of the veteran's May 2003 
videoconference hearing, the Board has also considered the 
evaluation of the veteran's disability under either 38 C.F.R. 
§ 4.73, DC 5303, pursuant to which the severity of injury to 
Muscle Group III (intrinsic muscles of the shoulder girdle, 
including the pectoralis major I and the deltoid) is 
evaluated, or DC 5304, pursuant to which the severity of 
injury to Muscle Group IV (intrinsic muscles of the shoulder 
girdle, including the supraspinatus, the infraspinatus and 
teres minor, the subscapularis and the coracobrachialis) is 
evaluated.  However, the Board observes that the medical 
evidence of record fails to indicate that the veteran's left 
shoulder disorder involves muscle disability.  At the time of 
examination in May 2002, the examiner specifically noted that 
there was no loss of shoulder muscle tissue, and at the time 
of the most recent previous examination in December 1965, the 
examiner specifically stated that there was no atrophy or 
hypertrophy of the muscles of the shoulder girdle or the 
deltoid.  As the veteran's shoulder disorder appears to be 
entirely orthopedic in nature, evaluation of his disability 
under the codes pertaining to muscle injuries is not 
warranted.

The Board has also considered whether the veteran can be 
assigned a disability rating under another code in addition 
to the rating under DC 5202.  In this regard, the Board 
observes that it is possible for a veteran to have separate 
and distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In particular, the Board has considered the veteran's 
contention, made both by him and by his representative at the 
time of the May 2003 videoconference Board 



hearing, to the effect that the veteran should receive a 
separate evaluation for the post-operative scar over his left 
shoulder which resulted from corrective surgical procedures 
in 1959 and 1960.  In this case, the Board finds that the 
symptomatology stemming from the veteran's left shoulder scar 
does not overlap with the symptomatology stemming from his 
left shoulder joint disorder, such that a separate rating for 
his scar may be assigned.

The Board observes that examinations of the veteran's scar, 
both in February 1961 and December 1965, have shown that the 
veteran's scar was well-healed and non-adherent.  However, 
the most recent examination in May 2002 noted that the 
veteran's scar was tender to palpation.  Furthermore, the 
veteran has credibly testified that his scar is painful, and 
tender to the touch.  Under the applicable rating criteria in 
effect at the time the veteran filed his claim for an 
increased disability rating, a 10 percent rating could be 
assigned under 38 C.F.R. § 4.118, DC 7804, for superficial 
scars which were tender and painful on objective 
demonstration.  Under this code, a 10 percent rating was the 
only, and therefore the highest, rating available.  
Therefore, the Board finds that a separate 10 percent rating 
for the veteran's left shoulder scar under DC 7804 is 
warranted.  Since the 10 percent rating is the maximum under 
DC 7804 a higher rating is not available.  Furthermore, as 
the veteran's scar is asymptomatic except for tenderness on 
palpation, the veteran is not entitled to a rating under the 
provisions of DC 7800, as his scars are not located on his 
head, face, or neck; under the provisions of DC 7801 and DC 
7802, since his scars are not the result of a burn; or under 
DC 7803, since his scar is not poorly nourished with repeated 
ulceration.  

The Board notes that effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin, as 
codified at 38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-
49,599 (2002).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the 


contrary.  Thus, the Board must analyze the severity of the 
veteran's scar of the left shoulder under the revised rating 
codes for evaluating skin disorders as well.

In this case, the Board observes that the rating criteria for 
DC 7804 are exactly the same under the new provisions as they 
were under the old, and again provide for a maximum 10 
percent rating for superficial scars which were tender and 
painful on objective demonstration.  Thus, the veteran is not 
entitled to a rating in excess of 10 percent for his left 
shoulder scar under either the provisions of DC 7804 in 
effect prior to August 30, 2002 or those currently in effect.  

In reaching the foregoing decision to deny an increased 
rating for the veteran's traumatic arthritis of the left 
shoulder with limitation of motion and history of recurrent 
dislocation of the left shoulder, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  When examined by the VA 
in May 2002 it was noted that the veteran had retired in 1998 
and was able to maintain an active lifestyle.  Accordingly, 
the Board finds that the evidence does not show such an 
unusual disability as to warrant referral of this issue to 
the RO for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321. 


ORDER

A disability rating in excess of 20 percent for the veteran's 
traumatic arthritis of the left shoulder with limitation of 
motion and history of recurrent dislocation is denied.

A separate 10 percent rating for the veteran's service-
connected scar of the left shoulder is granted, subject to 
the laws and regulations controlling the payment of monetary 
awards



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



